UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7387


XAVIER A. PULLEY,

                Petitioner - Appellant,

          v.

MICHAEL HARDEE, Supt.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-hc-02091-FL)


Submitted:   March 29, 2012                   Decided:    April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Xavier A. Pulley,      Appellant   Pro Se.      Mary     Carla Hollis,
Assistant Attorney      General,   Raleigh,   North      Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Xavier A. Pulley seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate      of     appealability.             See      28     U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent      “a    substantial     showing      of     the    denial       of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,     537      U.S.     322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Pulley has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense       with      oral   argument    because      the       facts     and     legal

contentions        are      adequately      presented         in      the     materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3